Citation Nr: 1635558	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  14-11 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia (CLL), to include as due to exposure to herbicides.

2.  Entitlement to service connection for chronic headaches as secondary to CLL.

3.  Entitlement to service connection for vertigo as secondary to CLL.

4.  Entitlement to service connection for tear gland impairment as secondary to CLL.

5.  Entitlement to service connection for corneal rupture of the left eye as secondary to CLL.

6.  Entitlement to service connection for type 2 diabetes mellitus as secondary to CLL and/or as due to exposure to herbicides.

7.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to CLL and/or type 2 diabetes mellitus.

8.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to CLL and/or type 2 diabetes mellitus.

9.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to CLL and/or type 2 diabetes mellitus.

10.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to CLL and/or type 2 diabetes mellitus.


REPRESENTATION

Veteran represented by:	Vermont Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1972 to August 1975, to include 408 days of service in Thailand.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held at the RO.  A transcript of that hearing has been associated with the record.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons set forth below, this appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The notice letter provided to the Veteran in January 2012 did not inform him of the information and evidence necessary to substantiate a claim for secondary service connection.  See 38 U.S.C.A. § 5103(a).  This should be corrected.

The evidence of record reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Thus far, it does not appear that any attempt has been made to obtain a complete copy of the medical records underlying the SSA's award.  Because the records from SSA could contain information pertinent to the issues on appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The record has not been fully developed as it pertains to the matter of the Veteran's entitlement to direct service connection for CLL.  Specifically, no medical opinion has been obtained as to the likelihood that the Veteran's CLL is related to adenopathies noted in service.  This needs to be accomplished.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

For the reasons stated, this case is REMANDED for the following actions:

1.  Send the Veteran and his representative a letter notifying them of the evidence and information necessary to substantiate a claim for secondary service connection.  They should be afforded a reasonable opportunity to respond to the notice, and any new or additional (i.e., non-duplicative) evidence received should be associated with the record.

2.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA benefits, to include any medical records considered in making that award, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the record.

3.  After the foregoing development has been completed to the extent possible, arrange to have an examiner with appropriate experience review the record and offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's chronic lymphocytic leukemia had its onset in, or is otherwise attributable to, the Veteran's period of active service.

In so doing, the examiner should discuss the medical significance, if any, of a finding of adenopathy contained in a February 1972 service treatment record, with a clinical impression of viral URI (upper respiratory infection); findings in an October 1972 service treatment record to the effect that the Veteran's cervical lymph nodes were enlarged, and that he had a questionably enlarged spleen, with a diagnostic assessment of "rule out mono[nucleosis]"; and findings of "swollen glands" in August 1975.  The examiner should also discuss the medical significance of a radiographic finding in August 1974, to the effect that the Veteran had a few perihilar nodes, bilaterally, that were calcified, with no evidence of active disease.

If it is the examiner's opinion that it is at least as likely as not that the Veteran's CLL had its onset in, or is otherwise attributable to, service, the examiner should provide a further opinion as to whether it is at least as likely as not that headaches, vertigo, tear gland impairment, left eye corneal rupture, diabetes, and/or peripheral neuropathy of the upper and lower extremities have been caused or aggravated by CLL, to include treatment therefor via chemotherapy and otherwise.

A complete medical rationale for all opinions expressed must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

